 



Exhibit 10.14.1.3

THIRD AMENDMENT TO SALE AND SERVICING AGREEMENT

     This Third Amendment, dated as of June 29, 2004 (this “Amendment”) to the
Sale and Servicing Agreement, dated as of September 17, 2003, among
CapitalSource Funding II Trust, a Delaware statutory trust (the “Issuer”), CS
Funding II Depositor LLC, a Delaware limited liability company, as Depositor (in
such capacity, the “Depositor”), CapitalSource Finance LLC, a Delaware limited
liability company (“CapitalSource”), as Loan Originator (in such capacity, the
“Loan Originator”) and as Servicer (in such capacity, the “Servicer”) and Wells
Fargo Bank, National Association, successor-by-merger to Wells Fargo Bank
Minnesota, National Association, a national banking association, as Indenture
Trustee on behalf of the Noteholders (in such capacity, the “Indenture
Trustee”), as Paying Agent (the “Paying Agent”), as Collateral Custodian (the
“Collateral Custodian”) and as Backup Servicer (the “Backup Servicer”).

R E C I T A L S:

     WHEREAS, the Issuer, the Depositor, CapitalSource, the Loan Originator, the
Servicer, the Indenture Trustee, the Paying Agent, the Collateral Custodian and
the Backup Servicer are parties to the Sale and Servicing Agreement, dated as of
September 17, 2003 (as amended, supplemented and otherwise modified from time to
time, the “Sale and Servicing Agreement”);

     WHEREAS, the Issuer has requested that certain provisions of the Sale and
Servicing Agreement be further amended, on the terms and subject to the
conditions set forth in this Amendment, to permit, inter alia, all of the
following: (i) allow the Issuer to acquire a loan for which CIG Holdings, Inc.,
an affiliate of the Issuer, is the obligor and to include such loan in the
calculation of the Borrowing Base until not later than December 31, 2004;
(ii) increase the note interest rate payable by the Issuer solely with respect
to the loan referred to in clause (i); and (iii) amend the Sale and Servicing
Agreement in order to implement certain additional changes consistent with the
foregoing;

     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

     1. Amendments to the Sale and Servicing Agreement.

a. Section 1.01 of the Sale and Servicing Agreement is hereby amended and
supplemented by adding the following defined terms in appropriate alphabetical
order:

     “CIG: CIG International LLC, a limited liability company organized and
existing under the laws of the State of Delaware, and its successors and
permitted assigns.”

     “CIG Allocated Principal Balance: As of any date of determination, an
amount equal to the excess of (1) the sum of all Noteholder CIG Advances funded
on or after the Effective Date, over (2) the product of (A) sixty percent (60%)
and (B) all principal payments (including prepayments) actually received by
Issuer

 



--------------------------------------------------------------------------------



 



with respect to the CIG Loan (including all principal payments on all CIG
Underlying Loans) since the Effective Date.”

     “CIG Loan: Each loan made by the Loan Originator to CIG pursuant to the
terms of the CIG Loan Agreement.”

     “CIG Loan Agreement: Any or all, as the context may require, of the loan
agreement, the security agreement and the note, each dated June 29, 2004 and
between CIG, as borrower, and the Loan Originator, as lender, and substantially
in the form attached as Exhibit A hereto, as each such agreement may be amended,
modified or supplemented from time to time in accordance with its respective
terms and the terms of this Amendment.”

     “CIG Loan Ineligible Date: The earliest to occur of (i) December 31, 2004,
(ii) the first date on which an event of default occurs under the CIG Loan
Agreement, and (iii) the date on which the number of CIG Underlying Loans
pledged as collateral security for the CIG Loan is less than ten (10).”

     “CIG Loan LIBOR Margin: Two and one quarter percent (2.25%) per annum.”

     “CIG Loan Default Rate: Five percent (5%) per annum.”

     “CIG Loan Interest Rate: With respect to each Accrual Period, a per annum
interest rate equal to One-Month LIBOR for the related LIBOR Determination Date
plus the CIG Loan LIBOR Margin.”

     “CIG Payment Account: Each deposit account set forth on Exhibit D hereto to
which the obligors on the CIG Underlying Loans remit payments.”

     “CIG Underlying Loan: Each mezzanine and gap equity loan pledged by CIG as
collateral security for its obligations under the CIG Loan Agreement. A listing
of such loans as of the Effective Date is set forth on Exhibit B hereto.”

     “Effective Date: The date upon which the acquisition of the equity
interests of CIG is consummated by the Loan Originator.”

     “Noteholder CIG Advance: Each advance of funds made by the Noteholders to
the Issuer pursuant to the terms of the Basic Documents that allow the Issuer to
fund or maintain its investment in the CIG Loan.”

     “Note Purchase Agreement Amendment: The fourth amendment to the note
purchase agreement, substantially in the form of Exhibit E hereto.”

b. the definition of the term “Borrowing Base” is hereby amended and restated to
read as follows:

     “Borrowing Base: On any date of determination, the sum of

2



--------------------------------------------------------------------------------



 



  (i)   the product of (A) the outstanding unpaid principal balance of all
Eligible Loans included in the Loan Pool (other than the CIG Loan) prior to such
date of determination minus the amount (calculated without duplication) by which
such Eligible Loans exceed any applicable Concentration Limitations and minus,
with respect to Charged-Off Loans, (x) 50% of the outstanding unpaid principal
balance of all Charged-Off Loans for which any Scheduled Payment is at least
ninety (90) days but less than one hundred eighty (180) days delinquent as of
such date of determination and (y) the outstanding unpaid principal balance of
all Charged-Off Loans that are Charged-Off Loans for any reason other than the
Scheduled Payment delinquency referenced in clause (x) above and (B) the
applicable Purchase Price Percentages (determined on such date), and     (ii)  
the amount on deposit in the Principal Collections Account on such date of
determination, and     (iii)   until the CIG Loan Ineligible Date, an amount
equal to the lesser of (A) Sixty Million Dollars ($60,000,000), and (B) the
product of (x) the then unpaid principal balance of all CIG Underlying Loans,
and (y) sixty percent (60%).”

c. the definition of “Concentration Limitations” in Section 1.01 of the Sale and
Servicing Agreement is hereby amended and supplemented by adding the following
to the end thereof:

     “(xx) the aggregate unpaid Principal Balance of all CIG Loans does not
exceed One Hundred Million Dollars ($100,000,000).”

d. the definition of the term “Daily Interest Accrual Amount” is hereby amended
and restated to read as follows:

     “Daily Interest Accrual Amount: With respect to each day and the related
Accrual Period, an amount equal to the sum of (i) interest accrued at the Note
Interest Rate with respect to such Accrual Period on an amount equal to the
excess of (x) the Note Principal Balance, over (y) the CIG Allocated Principal
Balance, in each case determined as of the preceding Business Day after giving
effect to all changes to the Note Principal Balance and the CIG Allocated
Principal Balance on or prior to such preceding Business Day, and (ii) interest
accrued at the CIG Loan Interest Rate with respect to such Accrual Period on the
CIG Allocated Principal Balance, determined as of the preceding Business Day
after giving effect to all changes to the CIG Allocated Principal Balance on
such Date.”

3



--------------------------------------------------------------------------------



 



e. the definition of the term “Eligible Loan” is hereby amended and restated to
read as follows:

     “Eligible Loan: With respect to any date of determination, both of the
following: (i) any Loan (other than the CIG Loan) which complies with the
representations and warranties set forth in Section 3.04 with respect to such
Loan and (ii) until the CIG Loan Ineligible Date, the CIG Loan.”

f. the definition of the term “LIBOR Determination Date” is hereby amended and
restated to read as follows:

     “LIBOR Determination Date: With respect to each Accrual Period, the second
Business Day prior to the end of the month immediately preceding the month in
which such Accrual Period commenced.”

g. Section 3.04 of the Sale and Servicing Agreement is hereby amended and
supplemented by adding the following clause (ss) in appropriate alphabetical
order:



  “(ss)   with respect to each CIG Underlying Loan:     (i)   except as set
forth in Exhibit C hereto, the Loan Originator makes, mutatis mutandis, the
applicable representations and warranties set forth in clauses (a) through
(pp) of this Section 3.04 with respect to each CIG Underlying Loan as if such
CIG Underlying Loan was treated as a Loan;     (ii)   the scheduled payments
owing to the Loan Originator under each CIG Underlying Loan have been, or will
be, remitted by the related obligor directly to the applicable CIG Payment
Account.

     The parties hereto acknowledge and agree that CIG and the Loan Originator
are Affiliates. Accordingly, any restriction contained in the Sale and Servicing
Agreement to the inclusion of a Loan for which the related Obligor is an
Affiliate is waived solely with respect to the CIG Loan until the CIG Loan
Ineligible Date.

     2. Conditions Precedent to Effectiveness. The amendments and modifications
to the Sale and Servicing Agreement set forth in this Amendment shall become
effective on the Effective Date upon all of the following conditions precedent
being satisfied to the reasonable satisfaction of the Purchaser:

     (a) The Loan Originator shall have acquired, or will acquire with the
proceeds of the initial Noteholder CIG Advance, all of the issued and
outstanding voting securities of CIG;

4



--------------------------------------------------------------------------------



 



     (b) The Purchaser shall have received from the Issuer an origination fee in
an amount equal to the product of (i) thirty-five hundredths of one percent
(.35%) and (ii) the Noteholder CIG Advance to be made on the Effective Date;

     (c) The representations and warranties of the Depositor and the Loan
Originator contained in Sections 3.01 and 3.02 of the Sale and Servicing
Agreement shall be deemed to be repeated as of the Effective Date, and such
representations and warranties shall be correct in all material respects at and
as of such Effective Date;

     (d) Each of the Depositor, the Loan Originator and the Servicer shall have
performed and complied in all material respects with all terms and conditions
herein, the Sale and Servicing Agreement and the Indenture required to be
performed or complied with by it prior to or at the time of the Effective Date,
and there shall not exist on the Effective Date, and the consummation of the
transactions on the Effective Date shall not result in, (i) a Default or an
Event of Default, (ii) a Servicer Default, or (iii) a Trigger Event;

     (e) The Purchaser shall have received an Officer’s Certificate dated as of
the Effective Date, in form and substance reasonably satisfactory to the
Purchaser, in which each of the Issuer, the Depositor, the Loan Originator and
the Servicer shall represent and warrant to the Purchaser that the conditions
precedent set forth in (c) and (d) were satisfied at and as of the Effective
Date;

     (f) This Amendment, the Note Purchase Agreement Amendment (and the
supplementary note referred to therein), and each CIG Loan Agreement shall have
been duly and properly authorized, executed and delivered by the respective
parties thereto and shall be in full force and effect on and as of the Effective
Date, and the Collateral Custodian shall have received the sole originally
executed counterpart of the CIG Loan Agreement;

     (g) All actions necessary shall have been taken to perfect (x) in favor of
the Indenture Trustee a legal, valid and enforceable first-priority security
interest in the CIG Loan, and (y) in favor of the Loan Originator a legal, valid
and enforceable first priority security interest in each CIG Underlying Loan and
the other collateral set forth in the CIG Loan Agreement, and all other actions
desirable for the perfection of such interests shall have been completed to the
satisfaction of the Purchaser and its counsel.

     3. Representations and Warranties; Covenants. (a) The Loan Originator
hereby makes as of the Effective Date with respect to the CIG Loan all of the
representations and warranties set forth in Section 3.04 of the Sale and
Servicing Agreement. Each of the Issuer, the Depositor, the Servicer and the
Loan Originator hereby represents and warrants that (i) it has the power and is
duly authorized to execute and deliver this Amendment, (ii) this Amendment has
been duly authorized, executed and delivered, (iii) it is and will continue to
be duly authorized to perform its obligations under the Basic Documents and this
Amendment, (iv) the execution, delivery and performance by it of this Amendment
shall not (1) result in the breach of, or

5



--------------------------------------------------------------------------------



 



constitute (alone or with notice or with the lapse of time or both) a default
under, any material agreement or instrument to which it is a party, (2) violate
(A) any provision of law, statute, rule or regulation, or organizational
documents or other constitutive documents, (B) any order of any Governmental
Authority or (C) any provision of any material indenture, agreement or other
instrument to which it is a party or by which it or any of its property is or
may be bound, or (3) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Issuer other than pursuant to the Basic Documents, (v) this Amendment and each
of the Basic Documents to which it is a party or by which it or its assets may
be or is bound constitutes its legal, valid and binding obligations, enforceable
against it (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium and similar laws affecting
creditors’ rights generally and to general principles of equity), (vi) except as
publicly disclosed, there are not any actions, suits, investigations (civil or
criminal) or proceedings at law or in equity or by or before any Governmental
Authority pending or, to its knowledge, threatened against or affecting it or
any of its business, property or rights (1) which involve any Basic Document or
the Loan Documents or (2) which would be materially likely to result in a
Material Adverse Effect, (vii) it is not in default or violation with respect to
any law, rule or regulation, judgment, writ, injunction or decree order of any
court, governmental authority, regulatory agency or arbitration board or
tribunal and, with respect to the Loan Originator and Depositor, the effect of
which would have a material adverse effect on its business, assets, operations
or financial condition and (viii) no Default or Event of Default has occurred or
is continuing. Except as expressly amended by the terms of this Amendment, all
terms and conditions of the Sale and Servicing Agreement shall remain in full
force and effect and are hereby ratified in all respects. The Initial Noteholder
does not object to the execution of this Amendment by Wilmington Trust Company
or the Issuer.

     (b) The Loan Originator hereby makes the following covenants for the
benefit of the Issuer, the Indenture Trustee and the Purchaser:

     (i) On or before July 31, 2004, the Loan Originator shall, or shall cause
CIG to, deliver to the Purchaser fully executed control agreements, in form and
substance reasonably satisfactory to the Purchaser, with respect to each CIG
Payment Account;

     (ii) The Loan Originator shall, or shall cause the Issuer, to remit to the
Purchaser on each funding date subsequent to the Effective Date a fee in the
amount equal to the product of (A) thirty-five hundredths of one percent (.35%)
and (B) the requested Noteholder CIG Advance.

     4. No Reliance. Each of the Loan Originator, the Depositor and the Issuer
hereby acknowledges that it has not relied on the Initial Noteholder or any of
its officers, directors, employees, agents and “control persons” as such term is
used under the Act and under the Securities Exchange Act of 1934, as amended,
for any tax, accounting, legal or other professional advice in connection with
the transactions contemplated by this Amendment or the Basic Documents, that
each of the Loan Originator, the Depositor and the Issuer has retained and been
advised by such tax, accounting, legal and other professionals as it has deemed
necessary in connection with the transactions contemplated by this Amendment and
the Basic Documents and that the Initial Noteholder makes no representation or
warranty, and shall have no liability with

6



--------------------------------------------------------------------------------



 



respect to, the tax, accounting or legal treatment or implications relating to
the transactions contemplated by this Amendment and the Basic Documents.

     5. Defined Terms; Headings. All capitalized terms used herein, unless
otherwise defined herein, have the same meanings provided herein or in the Sale
and Servicing Agreement. The headings of the various Sections of this Amendment
have been inserted for convenience of reference only and shall not be deemed to
be part of this Amendment.

     6. Limited Amendment. This Amendment is limited precisely as written and
shall not be deemed to (a) be a consent to a waiver or any other term or
condition of the Sale and Servicing Agreement, the other Basic Documents or any
of the documents referred to therein or executed in connection therewith or
(b) prejudice any right or rights the Noteholders may now have or may have in
the future under or in connection with the Sale and Servicing Agreement, the
other Basic Documents or any documents referred to therein or executed in
connection therewith. Whenever the Sale and Servicing Agreement is referred to
in the Sale and Servicing Agreement or any of the instruments, agreements or
other documents or papers executed and delivered in connection therewith, it
shall be deemed to mean the Sale and Servicing Agreement, as the case may be, as
modified by this Amendment. Except as hereby amended, no other term, condition
or provision of the Sale and Servicing Agreement shall be deemed modified or
amended, and this Amendment shall not be considered a novation.

     7. Construction; Severability. This Amendment is a document executed
pursuant to the Sale and Servicing Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered or applied in accordance
with the terms and provisions thereof. If any one or more of the covenants,
agreements, provisions or terms of this Amendment shall be held invalid in a
jurisdiction for any reason whatsoever, then, in such jurisdiction, such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Amendment and shall
in no way affect the validity or enforceability of the other covenants,
agreements, provisions or terms of this Amendment.

     8. Counterparts; Facsimile Signature. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. The parties may execute facsimile copies of this Amendment and the
facsimile signature of any such party shall be deemed an original and fully
binding on said party.

     9. Governing Law. This Amendment shall be governed and construed in
accordance with the applicable terms and provisions of Section 13.05 (Governing
Law) of the Sale and Servicing Agreement, which terms and provisions are
incorporated herein by reference.

     10. Limitation on Liability. It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Trust Company, not individually or personally, but solely as Owner Trustee of
CapitalSource Funding II Trust, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose for binding only the Issuer,
(c) nothing herein contained shall

7



--------------------------------------------------------------------------------



 



be construed as creating any liability on Wilmington Trust Company, individually
or personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Amendment or any other related documents.

     11. Recordation of Amendment. To the extent permitted by applicable law,
this Amendment, or a memorandum thereof if permitted under applicable law, is
subject to recordation in all appropriate public offices for real property
records in all of the counties or other comparable jurisdictions and in any
other appropriate public recording office or elsewhere, such recordation to be
effected by the Servicer at the Securityholders’ expense on direction of the
Majority Noteholders but only when accompanied by an Opinion of Counsel to the
effect that such recordation materially and beneficially affects the interests
of the Securityholders or is necessary for the administration or servicing of
the Loans.

     12. Successor and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
the Sale and Servicing Agreement to be duly executed by their respective
authorized officers as of the day and year first written above.

              CAPITALSOURCE FUNDING II TRUST,
 
       

  By:   Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee
 
       

  By:   /s/ Roseline K. Maney

     

--------------------------------------------------------------------------------

 

  Name:   Roseline K. Maney

  Title:   Vice President
 
            CS FUNDING II DEPOSITOR LLC,     as Depositor
 
       

  By:   /s/ Steven A. Museles

     

--------------------------------------------------------------------------------

 

  Name:   Steven A. Museles

  Title:   Senior Vice President
 
            CAPITALSOURCE FINANCE LLC,     as CapitalSource, Loan Originator and
Servicer
 
       

  By:   /s/ Steven A. Museles

     

--------------------------------------------------------------------------------

 

  Name:   Steven A. Museles

  Title:   Senior Vice President

[Signature Pages to Fifth Amendment to Amended and Restated Senior Secured
Credit Agreement]

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, NATIONAL ASSOCIATION, successor-by-merger to
Wells Fargo Bank Minnesota, National Association as Indenture Trustee,
Collateral Custodian, Paying Agent and Backup Servicer
 
       

  By:   /s/ Jeanine C. Casey

     

--------------------------------------------------------------------------------

 

  Name:   Jeanine C. Casey

  Title:   Corporate Trust Officer

[Signature Pages to Fifth Amendment to Amended and Restated Senior Secured
Credit Agreement]

 



--------------------------------------------------------------------------------



 



              ACKNOWLEDGED AND AGREED:
 
            CITIGROUP GLOBAL MARKETS REALTY CORP., as Initial Noteholder
 
       

  By:   /s/ Ted Yarbrough

     

--------------------------------------------------------------------------------

 

  Name:   Ted Yarbrough

  Title:   Managing Director

[Signature Pages to Fifth Amendment to Amended and Restated Senior Secured
Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A

COPY OF CIG LOAN AGREEMENT

[Signature Pages to Fifth Amendment to Amended and Restated Senior Secured
Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT B

LISTING OF CIG UNDERLYING LOANS ON EFFECTIVE DATE

[Signature Pages to Fifth Amendment to Amended and Restated Senior Secured
Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT C

EXCEPTIONS TO SECTION 3.04
REPRESENTATIONS AND WARRANTIES



1.   The Loan Originator does not make any representation or warranty with
respect to the conformity of any CIG Underlying Loan with the representations
and warranties set forth in clauses (j), (k), (s) or (kk) of Section 3.04 of the
Sale and Servicing Agreement.   2.   [Add other delinquency exceptions]

[Signature Pages to Fifth Amendment to Amended and Restated Senior Secured
Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT D

LISTING OF CIG PAYMENT ACCOUNTS

[Signature Pages to Fifth Amendment to Amended and Restated Senior Secured
Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT E

COPY OF NOTE PURCHASE AGREEMENT AMENDMENT

[Signature Pages to Fifth Amendment to Amended and Restated Senior Secured
Credit Agreement]

 